In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00121-CR
        ______________________________


           CORDELL MOODY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 276th Judicial District Court
               Marion County, Texas
              Trial Court No. F13527




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Cordell Moody has filed a notice of appeal, received by this Court on June 30, 2010. He

states that he appeals from the “finally judgment of the state district court of Jefferson, Tx. under

number F13527. order of the judgment, dismissed entered on about the 2nd day of June, 2010.”

Following the notice of appeal, he has attached five more pages, which wander through complaints

about a slip and fall while in solitary confinement, and his claimed need for a number of operations

and medicine; a list of witnesses who can presumably show that he was unlawfully convicted; a

complaint about his appointed attorney; the denial of access to a law library, and a list of witnesses

who can presumably show the denial of that access; a certificate of service listing a number of

individuals to whom the documents were sent; and finally, an application to proceed as a pauper.

        We contacted the district clerk of Marion County in an attempt to determine the viability of

the notice of appeal.   There is no recent judgment in this case. It appears that Moody was placed

on community supervision in 2005 on a guilty plea and that a motion to revoke his community

supervision has recently been filed and counsel has been appointed to represent Moody.              If

Moody is attempting to appeal from his conviction, the time periods have long since run under

which such an appeal could be brought. See TEX. R. APP. P. 26.2.

        As of this date, no other action by a trial court from which an appeal could be brought has

been taken in this case.      In the absence of any appealable order or judgment, we have no

jurisdiction to entertain this appeal.



                                                  2
      We dismiss the appeal for want of jurisdiction.



                                                   Jack Carter
                                                   Justice

Date Submitted:      July 7, 2010
Date Decided:        July 8, 2010

Do Not Publish




                                              3